 In the Matter of GENERAL MOTORS CORPORATION,ALLISON DIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT&AGRIour-TURAL IMPLEMENTWORKERS OF AMERICA,LOCAL 933, AFFILIATED WITHTHE C. I. O.CaseNo. R-3739SECONDSUPPLEMENTALDECISIONANDSECOND DIRECTION OF ELECTIONFebruary 13,1943On December 31, 1942, the National Labor Relations Board issued aSupplemental Decision and Order in this proceeding,' vacating andsetting aside the election held on June 2, 1942, pursuant to the Board'sDecision and Direction of Election issued Mayt14, 1942. In its Sup-plemental Decision the Board stated that a new election would bedirected when it was advised by the Regional Director that the timetherefor was appropriate.On February 9,1943, General Motors Corporation, Allison Division,International Union, United Automobile, Aircraft & Agricultural Im-plement Workers of America, Local 933, affiliated with the C. I. 0.,and United Aircraft Engine Workers, Inc., entered into a stipulation,subject to the approval of the Board. The stipulation provides,hateralia,(1) that,employees at plants 5, 6, and 7 (whicli'were not in opera-tion at the time of the prior election but are now in operation) of theCompany in similar categories as those included in the unit previouslyfound appropriate by the Board are part of that unit, provided thatthe excluded categories of employees remain the same and applyalike to all plants; and (2) that in any election to be directed by theBoard, eligibility to vote be determined by reference to the pay rollfor the period ending January 31, 1943. The stipulation is hereby ap-proved and made a 'part of the' record.We find that a new electionmay now be held.We further find that the unit previously found bythe Board to be appropriate embraces employees in plants 5, 6, and 7,subject to the same inclusions and exclusions.We shall direct that anew election be.held among employees in the appropriate unit who146 N.L R B 57447NLRB,No73.515 516DECPSSONS, OF NATIONAL LABOR RELATIONS BOARD'were°employed during the pay-roll period ending January 31, 1943,subject to the limitations and additions set forth in the Directionherein.2SECOND DIRECTION OF ELECTIONBy virtue of and pursuantto the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIBECrED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General MotorsCorporation,Allison Division,SpeedwayCity, Indiana,'an electionby secret ballot shall be conducted'as early as possible,but not laterthan thirty(30) days from the date of this Second Direction, underthe direction and supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor'RelationsBoard,and subject to Article III, Section 10, of said Rules and Regu-lations, among the employees in the unit found appropriate in theBoard's'Decision of May 14, 1942(including employees at plants 5, 6,and 7),who were employed during the pay-roll period ending January31, 19431 including employees who did not work,duringsaidpay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States-who present themselves in person at the polls,but excluding any whohave since quit or been discharged for cause, to determine-whetherthey desire to be represented by International Union, United Automo-bile,Aircraft&Agricultural ImplementWorkersof America, Local933; affiliated with the C.I.0., or by United Aircraft Engine Workers,Inc., for the purposes of collective bargaining, or by neither.2 International Association of Machinists,a party to this proceeding,has stated that it-does not desire to appear on the ballot.